Citation Nr: 1307756	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-36 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression and bipolar disorder and, if so, whether service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) is warranted.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for substance abuse, to include as secondary to an acquired psychiatric disorder.  

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a shrapnel injury to the right foot.  

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of exposure to ionizing radiation, including loss of vision, skin spots, and skin irritation.  

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a back injury and, if so, whether service connection is warranted.  

6.  Entitlement to service connection for PTSD.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his September 2009 substantive appeal, the Veteran requested a Board hearing at his local RO.  Notice of the scheduled hearing was sent to the Veteran's address of record, but he did not appear for the scheduled hearing and he has not provided good cause as to why a new hearing should be scheduled.   Therefore, the Board finds that the Veteran's request for such a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

As reflected on the first page of this decision, this appeal includes a claim of service connection for PTSD, as well as an application to reopen a claim of service connection for depression and bipolar disorder.  In this regard, the September 2008 rating decision reflects that the RO denied service connection for PTSD and determined that new and material evidence had not been received in order to reopen the previously denied claims of service connection for depression and bipolar disorder.  

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in the instant case, the Board finds that the Veteran's claimed psychiatric disabilities of depression and bipolar disorder are more appropriately viewed as claims separate from the PTSD claim because they have been previously denied and new and material evidence is required to reopen them.  In this regard, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Moreover, in Clemons, the Court determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  Therefore, the Board finds that the Veteran's claimed psychiatric disabilities of depression and bipolar disorder are more appropriately viewed as separate claims from PTSD, as reflected on the first page of this decision.  

The Board further observes that the Veteran's claim for service connection for PTSD is herein denied while his claim of entitlement to service connection for bipolar disorder and depression is reopened.  Therefore, pursuant to Clemons, the Board has recharacterized the Veteran's reopened claim of entitlement to service connection for bipolar disorder and depression as entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The reopened issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and residuals of a back injury, whether new and material evidence has been received in order to reopen a claim of entitlement to substance abuse, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  A rating decision issued in July 2005 denied entitlement to service connection for bipolar disorder and depression, a right foot shrapnel injury, residuals of a back injury, and residuals of exposure to radiation, including loss of vision, skin spots, and skin irritation.  

2.  The July 2005 rating decision and notice of appellate rights was mailed to the Veteran's address of record and was not returned as undeliverable.  The Veteran did not submit any communication expressing dissatisfaction or disagreement with the July 2005 rating decision or any other communication regarding his claims for service connection until December 2007, and new and material evidence relevant to the service connection claims was not received within one year of the issuance of the July 2005 rating decision.  Therefore, the July 2005 rating decision is final.  

3.  Evidence added to the record since the final July 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bipolar disorder and depression, and residuals of a back injury.   

4.  The evidence received since the July 2005 rating decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a right foot shrapnel injury and residuals of exposure to ionizing radiation, including loss of vision, skin spots, and skin irritation.

5.  For the entire appeal period, the competent lay and medical evidence of record fails to demonstrate a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied service connection for bipolar disorder and depression, a right foot shrapnel injury, residuals of a back injury, and residuals of exposure to radiation is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2005) [(2012)].  

2.  New and material evidence to reopen the previously denied claims of entitlement to service connection for bipolar disorder and depression and residuals of a back injury has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  New and material evidence to reopen the previously denied claims of service connection for a right foot shrapnel injury and residuals of exposure to ionizing radiation has not been received.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2012).  

4.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for bipolar disorder and depression, and residuals of a back injury is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Pertaining to the Veteran's application to reopen his claims of entitlement to service connection for a right foot shrapnel injury and residuals of exposure to ionizing radiation, January 2008 and March 2008 letters, sent prior to the issuance of the unfavorable rating decision in September 2008, advised him that his claims had previously been denied in a July 2005 rating decision.  In this regard, the January 2008 letter informed the Veteran that his claim for a right foot shrapnel injury had been denied based on the fact that there was no treatment shown for a gunshot or shrapnel wound in his service treatment records and there was no evidence linking his current metal or shrapnel in his right foot to his military service.  

The Veteran was further advised in a January 2008 letter that exposure to radiation alone was not a disability and requested that he identify the medical condition he alleges is a result of exposure to radiation.  After the Veteran identified vision reduction as his claimed disability, the March 2008 letter advised him that his claim for loss of vision had previously been denied in a July 2005 rating decision on the basis that his service treatment records were negative for any eye condition and VA regulations did not recognize vision reduction as a radiogenic disease.  Relevant to the other residuals of the Veteran's claimed radiation exposure, i.e., skin spots and skin irritation, no VCAA letter specifically addressed such alleged disorders.  However, the Board finds that a reasonable person could have been expected to understand what was needed to support such claim based on the documents provided to the Veteran during the course of the appeal, to include the September 2008 rating decision and August 2009 statement of the case.  Such documents informed him that his claims had previously been denied in the July 2005 rating decision as there evidence failed to show that such conditions were incurred in or caused by service.  He was further provided with the definition of new and material evidence and the criteria governing service connection in essence.  The August 2009 statement of the case provided the regulations pertaining to radiation exposure, service connection, and applications to reopen.  Therefore, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the skin spots and skin irritation aspects of his claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The January 2008 and March 2008 letters also provided the definition of new and material evidence and the criteria for establishing entitlement to service connection.  The letters also advised him of the responsibilities of the Veteran and VA in obtaining such evidence, as well as the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  Therefore, the Board finds that the Veteran was provided with proper VCAA notice, to include consideration of Kent, supra.
 
Regarding the Veteran's claim of entitlement to service connection for PTSD, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the March 2008 letter, sent prior to the initial unfavorable decision issued in September 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With regard to the duty to assist, all pertinent, identified, and obtainable records have been obtained and considered, including the Veteran's service treatment and personnel records and VA outpatient treatment records dated from 1991 to 2008.  In this regard, the Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  In this regard, the Board observes that all VA records identified by the Veteran were requested or obtained.  For those not obtained, negative responses were received from the respective facilities.  Additionally, all identified, relevant private treatment records were obtained.  The Board notes that, in June 2008, the Veteran indicated that record requests for his employment-based records were not necessary and advised that such record requests be canceled.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

Relevant to the Veteran's application to reopen his claims of entitlement to service connection for a right foot shrapnel injury and residuals of exposure to ionizing radiation, the Board notes that the Veteran has not been provided with a VA examination in the instant case; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Pertinent to his claim of entitlement to service connection for PTSD, The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no competent evidence that the Veteran has a current diagnosis of PTSD.  Moreover, while the Veteran does currently have psychiatric symptomatology, such has been attributed to other diagnoses, to include bipolar disorder, adjustment disorder, and psychosis.  Furthermore, to the extent that the Veteran claims that he has PTSD, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Moreover, as will be discussed further herein, such statements by the Veteran are not competent.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II.  New and Material Evidence Claims

By way of background, entitlement to service connection for bipolar disorder and depression, a right foot shrapnel injury, residuals of a back injury, and residuals of radiation exposure (including specifically loss of vision, skin spots, and skin irritation) were initially denied in a July 2005 rating decision that was issued in July 2005.  At that time, the RO considered the Veteran's service treatment records (STRs), service personnel records (SPRs), his post-service VA treatment records, and a May 2005 VA examination report.  However, the RO determined that the evidence did not support the grant of service connection for any of the claimed disabilities, for reasons discussed in detail below.  

The Veteran was notified of the RO's decision and his appellate rights in July 2005.  In this regard, the Board notes that, in a January 2008 statement, the Veteran argued that he did not receive such decision and, as he was hospitalized and out of the country during the appeal deadline, he was unable to appeal the decision.  However, the Board finds no merit in such arguments.  In this regard, the July 2005 rating decision and notice of appellate rights was mailed to the Veteran's address of record and was not returned as undeliverable.  In fact, such address appears to be a VA Domiciliary from which the Veteran was communicating with VA as recently as February 2005. 

The Court has held that VA and other government officials are presumed to regularly perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  The Veteran may rebut the presumption by submitting clear evidence to the effect that VA's regular mailing practices were not followed in his case.  In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.'  Jones v. West, 12 Vet. App. 98, 102 (1998). 

In the instant case, the Board finds that the Veteran's mere assertion of nonreceipt does not rebut the presumption of regularity in VA's mailing process of rating decisions.  Conversely, the evidence shows that the July 2005 rating decision and notice of appellate rights was mailed to the Veteran's address of record and was not returned as undeliverable.    

No further communication regarding the Veteran's service connection claims was received until December 2007, when VA received his first application to reopen the previously denied claims of service connection for a back disorder, residuals of a gunshot wound to the right foot, and a nervous condition with secondary substantive abuse.  The following month, the Veteran submitted an application to reopen a claim of service connection for a nervous disorder, including PTSD and depression, and residuals of radiation exposure.  The Veteran did not submit any communication regarding his previously denied claims during the one year appeal period following the July 2005 rating decision.  Therefore, the July 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2012)].  

In reaching such determination, the Board has considered the provisions of 38 C.F.R. § 3.156(b), which holds that new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, the Board notes that the Veteran did not submit any communication or other evidence, including evidence that can be construed as new and material evidence relevant to his claims, during the one year appeal period following the July 2005 rating decision.  Therefore, the Board finds that 38 C.F.R. § 3.156(b) is not applicable to this case.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c) ; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bipolar Disorder and Depression

At the time of the last final rating decision issued in July 2005, the RO considered the Veteran's STRs, which did not contain any complaints, treatment, or findings relevant to a psychiatric disorder.  The RO also considered post-service medical evidence which showed the Veteran was receiving treatment for bipolar disorder but did not contain evidence linking the Veteran's claimed depression or diagnosed bipolar disorder to his military service.  As a result, the RO denied the Veteran's psychiatric claim on the basis that his claimed bipolar disorder and depression were not incurred or caused by service.  See July 2005 rating decision.  

Since the last final rating decision, the Veteran has submitted several statements in support of his claim.  In a January 2008 statement, the Veteran reported having psychiatric symptoms on active duty, including specifically ongoing manic episodes that occurred during and after his military service.  He reported that he did not have any symptoms prior to service but his symptoms were present and untreated on active duty.  He also asserted that his current psychiatric symptoms are related to the stress he experienced as a Nuclear Power Operator during service.  

While the STRs do not contain any complaints or treatment for psychiatric symptoms that were recorded contemporaneously during service, the Veteran is competent to report that he experienced psychiatric symptoms during service, which continued thereafter.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As noted above, in determining whether new and material evidence has been submitted to reopen a claim for service connection, the Board presumes the credibility of all evidence.  

Therefore, the Board finds that the lay evidence submitted since the July 2005 rating decision is new and raises a reasonable possibility of substantiating the claim.  Indeed, the Board finds that the Veteran's January 2008 statement is competent and, for the purposes of reopening the claim only, credible evidence of psychiatric symptoms manifested during and continuously after service which, when considered with the other evidence of record, particularly the current diagnosis of bipolar disorder, raises a reasonable possibility of substantiating the claim and trigger's VA's duty to assist in providing the Veteran with a VA examination.  See Shade, supra.  Accordingly, the claim for entitlement to service connection for bipolar disorder and depression is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Residuals of a Back Injury

In the July 2005 rating decision, the RO denied the Veteran's claim of service connection for a back injury on the basis that, while the STRs showed treatment for acute lumbar strain in service, there was no current evidence of a back disability that may be related to service, as neither the STRs nor the post-service evidence showed any evidence of a permanent, residual, or chronic back disability.  

Since the July 2005 rating decision, the Veteran has submitted VA treatment records which show he has continued to seek treatment for low back pain and that radiographic studies have revealed degenerative changes in the lumbar spine, particularly at the L5/S1 level.  See September 2008 VA treatment record.  Likewise, an August 2008 private treatment record reflects complaints of severe low back pain and diagnoses of probable bilateral pedicle facture at L5, which was noted to be older than six months based on calcification; severe decrease of disc space at L5/S1; retrolisthesis of L3 on L5 and L4 on O2 leading toward structural instability; and left innominate was superior and internally rotated in comparison to the left in nominate.

At the time of the last final decision, there was no evidence of a current lumbar spine disability; however, since that time, the Veteran has submitted evidence of a current lumbar spine disability.  As such, the VA and private treatment records are considered new and material evidence sufficient to reopen the claim of service connection for residuals of a back injury, as the evidence relates to unestablished facts necessary to substantiate the claim, i.e., evidence of a current disability.  Accordingly, the claim for entitlement to service connection for residuals of a back injury is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Right Foot Shrapnel Injury

In the July 2005 rating decision, the RO denied service connection for a right foot shrapnel injury.  At that time, the RO considered the service and post-service treatment records which did not contain any evidence of treatment for a gunshot or shrapnel wound during service or for years after the Veteran was discharged from service.  The RO also considered a May 2005 VA examination report which revealed that the Veteran had metal or shrapnel in his right foot; however, the RO denied the Veteran's claim on the basis that, despite the current evidence of shrapnel in the right foot, there was no medical evidence linking the condition to his military service.  

Since the July 2005 rating decision, evidence associated with the record includes VA treatment records and statements from the Veteran in support of his claim which were not associated with the record at the time of the last final decision.  The VA treatment records do not document any complaints or treatment for a right foot shrapnel injury and, notably, do not contain any medical evidence or opinion which relates the Veteran's current right foot shrapnel injury to his military service.  See VA treatment records dated from 2006 to 2008.  Likewise, the Board notes that the Veteran's lay statements do not provide any information as to an in-service event, injury, or disease that he believes caused his current right foot shrapnel injury and his statements do not allege or establish that he experienced continued right foot symptoms and problems after service as a result of an in-service event, injury, or disease.  See statements from the Veteran dated February, April, and October 2008, January 2013.  

Therefore, while the VA treatment records and statements from the Veteran are new, in that they were not of record at the time of the last final rating decision in July 2005, the Board finds that the evidence is not material because it does not relate to unestablished facts necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim, i.e., raise any indication that the current right foot shrapnel injury was incurred in or is otherwise related to his military service.  As a result, the Secretary's duty to assist by providing a medical examination or opinion is not triggered.  See Shade, 24 Vet. App. at 120.

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a right foot shrapnel injury.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim for that benefit is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Residuals of Exposure to Ionizing Radiation

By way of background, the Board notes the Veteran is attempting to reopen a claim of service connection for residuals of exposure to ionizing radiation, including loss of vision, skin spots, and skin irritation.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain disabilities that are presumptively service connected, specific to radiation-exposed Veterans, including the following diseases which may manifest at any time after exposure in a radiation risk activity: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder,  primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland and cancer of the urinary tract (defined in § 3.309 to mean the kidneys, renal pelves, ureters, urinary bladder, and urethra), bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Second, when a "radiogenic disease" first becomes manifest after service and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  See 38 C.F.R. § 3.311(a)(1).  Under 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation and shall include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer; breast cancer; lung cancer; bone cancer; liver cancer; skin cancer; esophageal cancer; stomach cancer; colon cancer; pancreatic cancer; kidney cancer; urinary bladder cancer; salivary gland cancer; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease; ovarian cancer; parathyroid adenoma; tumors of the brain and central nervous system; cancer of the rectum; lymphomas other than Hodgkin's disease; prostate cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) .

Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the July 2005 rating decision, the RO denied the Veteran's claim of service connection for loss of vision, skin spots, and skin irritation, including as due to exposure to ionizing radiation.  At that time, the evidentiary record included the Veteran's service treatment and personnel records, which showed the Veteran was a submarine nuclear power plant operator and was intermittently exposed to ionizing radiation from October 1986 to March 1989.  The Veteran had also submitted written statements wherein he reported that his experienced sudden, diminished sight following radiation exposure during service.  See February 2005 VA Form 21-4138.  Nevertheless, the RO determined that the service and post-service treatment records did not document any of the diseases that are presumed to be caused by ionizing radiation or are deemed radiogenic disease.  In this regard, the RO noted there was no evidence of vision loss, skin spots, or skin irritation.  

Since the July 2005 rating decision, the Veteran has submitted statements in support of his claim wherein he reported that he was exposed to significant levels of radiation as a nuclear power plant operator during service.  He has also asserted that, while his vision was normal (20/20) at entrance into service, his vision was significantly reduced following radiation exposure and within one year of discharge from service.  See statements from the Veteran dated February and April 2008.  

Since the July 2005 rating decision, VA and private post-service treatment records have also been associated with the record, which do not show any complaints or treatment for any symptoms or disabilities that have been or may reasonably be attributed to the Veteran's in-service radiation exposure.  In this regard, the Board notes that the VA and private treatment records associated with the claims file since July 2005 do not show a diagnosis of any of the diseases that are presumed to be caused by ionizing radiation or a radiogenic disease, as defined by 38 C.F.R. §§  3.309(d) and 3.311.  The Board also finds probative that there is no evidence of a current disability which has been attributed to the Veteran's in-service radiation exposure by a medical professional.  

The Veteran's statements regarding his in-service radiation exposure and his resulting decreased vision after exposure are not considered "new" because this evidence is essentially duplicative of evidence that was associated with the claims file at the time of the July 2005 rating decision.  As noted above, at the time of the July 2005 rating decision, the evidentiary record contained evidence of the Veteran's military occupational specialty and his exposure to ionizing radiation during service, as well as lay statements asserting that the Veteran experienced diminished sight following his in-service radiation exposure.  

The VA and private treatment records, as well as the Veteran's statements regarding decreased vision during his first post-service year, are new, in that this evidence was not of record at the time of the last final rating decision.  However, the Board finds that the new evidence is not material to the claim on appeal because it does not relate to unestablished facts necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Indeed, while the Veteran has asserted that he experienced decreased vision within his first post-service year, he has not provided any lay or medical evidence that shows that he has experienced any residual symptoms or disability that has been or may reasonably be related to his in-service radiation exposure at any time during the appeal period.  In this regard, the Board notes that the VA and private treatment records associated with the record since the July 2005 decision do not contain any evidence of a residual or chronic disability that has been attributed to the Veteran's in-service radiation exposure, including any of the diseases that are presumed to be caused by ionizing radiation or designated as a "radiogenic disease."  The Board also notes that the VA and private treatment records do not contain any complaints or treatment for the Veteran's claimed residuals of radiation exposure, including vision loss, skin spots, or skin irritation.  

As such, the Board finds that the evidence submitted since the July 2005 rating decision, while new, is not material because it does not relate to unestablished facts necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim, i.e., provide any indication that the Veteran currently has any residual symptoms or disability(ies) that have been or may reasonably be attributed to his in-service radiation exposure, including vision loss, skin spots, or skin irritation, a disease that is presumed to be related to radiation exposure, or a "radiogenic disease."

Accordingly, as there is not new and material evidence as to any current, residual symptoms or disability related to radiation exposure, or any indication that the Veteran has a current disability or persistent symptoms thereof that are related to his in-service radiation exposure, the Secretary's duty to assist by providing a medical examination or opinion is not triggered.  See Shade, 24 Vet. App. at 120.

Therefore, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for residuals of radiation exposure.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's claim for that benefit is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III.  Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

In addition to the general legal criteria for service connection detailed above, claims for PTSD are evaluated under special guidelines and regulations.  In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

In addition to the general legal criteria for service connection detailed above, claims for PTSD are evaluated under special guidelines and regulations.  In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element needed to establish service connection for PTSD, if it is shown by official service records that a Veteran personally engaged in combat against the enemy, such as by award of combat citations, then the allegation as to PTSD stressor, alone, would be deemed sufficient evidence of a stressor, provided that it is consistent with the circumstances, conditions, and hardships of his service.  No stressor verification would be needed under such circumstances.  If, however, the evidence shows that the Veteran did not serve in combat with enemy forces during service, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

VA has amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the Veteran's service.  See id; 38 C.F.R. § 3.304(f)(3).  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  The Board notes that these stressor criteria need not be met to establish service connection for mental health diagnoses other than PTSD.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran is not claiming, nor does the evidence show, that he was engaged in combat with the enemy while in service.  Nor does the Veteran allege that his in-service stressor involves the fear of hostile military or terrorist activity.  Therefore, the Veteran's in-service stressor requires independent verification and does not trigger the application of the newly amended regulations in 38 C.F.R. § 3.304(f)(3).  

Nevertheless, the Veteran's service records, including his DD Form 214 and his own statements, indicate that he served as a nuclear power plant operator during service.  He has specifically asserted that he has PTSD as a result of (1) his being disqualified for the Naval Academy due to his in-service back injury and (2) his involuntary discharge from the Navy.  The Veteran explains that he believes these incidents severely devastated his life and career, thereby contributing to the development of his depression and other psychiatric symptoms.  See January 2008 statement from the Veteran.  The Veteran has also asserted that his PTSD is a result of his divorce and loss of his daughter, which were caused by his depression, bipolar disorder, and drug abuse while on active duty.  See February 2008 Stressor Statement from the Veteran.  

While the Veteran has asserted that he has PTSD as a result of these stressful events, review of the record reveals the Veteran does not have a current diagnosis of PTSD.  

In this regard, the evidentiary record contains VA and private treatment records, which document treatment the Veteran has received for psychiatric symptoms that have been attributed to bipolar disorder, with occasional, additional references to an adjustment disorder and psychosis.  See January 2004 private treatment record from Texas State Hospital; November 2003 treatment record from North Central Medical Center; VA treatment records dated from 2004 to 2008.  The Board finds probative that the treatment records do not contain a diagnosis of PTSD based on military, or even non-military, stressors rendered pursuant to the DSM-IV.  

There is no other competent lay or medical evidence containing a diagnosis of PTSD included in the record.  The Veteran has submitted lay statements which indicate his belief that he currently has PTSD that is related to his military service; however, PTSD is not the type of condition which may generally be rendered by a lay person, as the diagnosis must be consistent with the criteria listed in the DSM-IV.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no indication that the Veteran has reported a contemporaneous medical diagnosis; nor is there any indication that the Veteran has described symptoms which were later supported by a competent, credible, and probative diagnosis of PTSD by a medical professional.  See Jandreau, supra.  Instead, the Board finds the preponderance of the evidence of record reflects that the Veteran does not have a current diagnosis of PTSD.  

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the most competent, credible, and probative evidence of record is against a finding that the Veteran has a current diagnosis of PTSD.  Without a diagnosis of PTSD, VA need not determine whether the Veteran's reported stressors can be verified, since the Veteran's PTSD claim may only be granted if he has a current diagnosis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is, however, no competent evidence of record which shows that the psychiatric symptoms the Veteran has complained of or received treatment for has been diagnosed as PTSD at any time during the pendency of the appeal. 

Accordingly, the Board finds that there is no competent evidence of a diagnosis of PTSD and, thus, the Veteran's claim for that benefit may not be granted.  There is no reasonable doubt to be resolved.  See Gilpin, supra; McClain, supra; Gilbert, supra. 


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for bipolar disorder and depression is granted.  

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for residuals of a back injury is granted.  

New and material evidence not having been received to reopen the claim of entitlement to service connection for a right foot shrapnel injury, the appeal is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for residuals of radiation exposure, including loss of vision, skin spots, and skin irritation, the appeal is denied.

Service connection for PTSD is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the reopened claim of service connection for an acquired psychiatric disorder other than PTSD, the Board finds that the evidence of record triggers VA's duty to assist the Veteran by affording him a VA examination.  

In this regard, a review of the record reveals the Veteran has been diagnosed with bipolar disorder.  See VA treatment records dated from 2004 to 2008.  As noted, the Veteran has asserted that his current psychiatric disability is related to his military service.  He has specifically linked his bipolar disorder to an in-service motor vehicle accident (MVA), which he reported resulted in him being disqualified from the Naval Academy and led to his feelings of depression.  He has also asserted that his psychiatric disability is due to the stress he experienced as a Nuclear Power Operator and, in this regard, the service personnel records show that he was a nuclear prolusion plant operator and was exposed to ionizing radiation during service.  The Veteran has also reported that his psychiatric symptoms were present during service and continued thereafter.  See statements from the Veteran dated January, February, and October 2008.  

Under the VCAA, VA is obligated to provide an examination where the evidentiary record contains competent evidence that the claimant has a current disability, competent evidence of an in-service event, injury, or disease, the record indicates that the current disability or signs or symptoms of the disability may be associated with the in-service event, injury, or disease, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  In this case, there is competent lay evidence of an in-service event to which the current disability may be related, a current diagnosis of an acquired psychiatric disorder (most recently diagnosed as bipolar disorder), and allegations of continuity of psychiatric symptomatology following service.  

As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current psychiatric disability is causally related to service.  Additionally, the Board finds that the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for substance abuse is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder as the Veteran has alleged service connection for substance abuse as secondary to such acquired psychiatric disorder.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

In this regard, the Board notes that, while VA is generally precluded from awarding compensation if a disability is the result of a Veteran's own willful misconduct or abuse of alcohol or drugs, compensation is allowed for an alcohol or drug abuse disability if such is secondary to a service-connected disability.  Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  

Regarding the issue of entitlement to service connection for residuals of a back injury, the Veteran asserted that he injured his back in a motor vehicle accident during service, after which he required extensive physical therapy.  The STRs show the Veteran sought treatment for complaints of low back pain a week after being involved in a motor vehicle accident in July 1987.  He was diagnosed with acute lumbosacral spasms, as X-rays did not reveal a fracture.  Subsequent STRs show that the Veteran continued to seek treatment for his low back pain and he was eventually sent to physical therapy in August 1987 and September 1987.  In October 1987, a medical board placed the Veteran on limited duty as a result of his low back pain but noted that he was expected to return to duty.  In February 1988, the Veteran presented for treatment requesting that he be returned to full duty and objective examination revealed that his back was non-tender.  The diagnostic impression was resolved low back strain with no back pain.  In June 1988, the Veteran reported having low back pain since his motor vehicle accident.  There are no additional complaints of low back pain, including at the Veteran's September 1989 separation examination.   

Post-service September 2008 record reflects that the Veteran reported that low back pain occurred the day before when bending over.  X-rays were conducted and the Veteran was diagnosed with degenerative changes in the lumbar spine, particularly at the L5/S1 level.  Likewise, an August 2008 private treatment record reflects complaints of severe low back pain and diagnoses of probable bilateral pedicle facture at L5, which was noted to be older than six months based on calcification; severe decrease of disc space at L5/S1; retrolisthesis of L3 on L5 and L4 on O2 leading toward structural instability; and left innominate was superior and internally rotated in comparison to the left in nominate.  Therefore, in light of the Veteran's in-service back injury and current diagnoses of a back disorder, to include an indication of an old fracture, the Board finds that he should be afforded a VA examination so as to determine the current nature and etiology of his back disorder.

Additionally, while on remand, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records dated from 2008 to the present referable to his acquired psychiatric disorder and his back disorder.  Thereafter, such records should be obtained for consideration in his appeal.

The Board notes that the issue of entitlement to TDIU is inextricably intertwined with the Veteran's remanded claims, as the outcome of the psychiatric claim may impact the outcome of the TDIU claim.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Hence, the Board will defer appellate consideration of the issue of entitlement to TDIU pending completion of the action requested below. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records dated from 2008 to the present referable to his acquired psychiatric disorder and his back disorder.  Thereafter, such records should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine if he currently has an acquired psychiatric disorder other than PTSD that is related to his military service.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.  
	
a. A diagnosis of any currently manifested acquired psychiatric disorder (other than PTSD) should be rendered.  

b. After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's diagnosed acquired psychiatric disorder(s) is the result of his military service, to include the motor vehicle accident that occurred in July 1987, and the Veteran's duties as a nuclear power plant operator.  

In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  

A rationale must be provided for any opinion offered.  

3.  After obtaining any outstanding treatment records, the Veteran schedule the Veteran for a VA examination to determine if he currently has a back disorder that is related to his military service.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.  
	
a. The examiner should identify all currently diagnosed back disorders.

b. After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's diagnosed back disorder(s) is the result of his military service, to include the motor vehicle accident that occurred in July 1987.  

In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  

A rationale must be provided for any opinion offered.  

4.	After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
A.  JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


